IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20076
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MODESTO CANALES,

                                     Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. CR-H-94-0074-01
                       - - - - - - - - - -
                         April 26, 1996

Before HIGGINBOTHAM, DUHE', and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Modesto Canales argues that the evidence is insufficient to

support his convictions for making false statements on his income

tax returns for the years 1987-89; that the district court erred

by refusing to require the Government to produce the handwritten

interview notes of an Internal Revenue Service Agent; and that

the district court erroneously increased his Sentencing

Guidelines offense level for obstruction of justice and the use




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-20076
                               -2-

of his specialized accounting skills in the commission of the offense.

     We have reviewed the briefs and the record, and we discern

no reversible error.

     AFFIRMED.